COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-095-CV



IN RE JAMES ROBERTS	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and the responses of the real parties in interest and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B: HOLMAN, DAUPHINOT, and GARDNER, JJ.



DELIVERED: April 13, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.